DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 and 6-9) and the specie corresponding to Fig. 6 in the reply filed on 11/09/2021 is acknowledged. 
Claims 10, 11, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Accordingly, claims 1 and 6-9 are currently under consideration.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
Regarding claim 1, the details of what the control device comprises are repeated twice. The last set of recitations should therefore be deleted.
Further regarding claim 1, in line 25, the recitation of “through absorption line” should instead read --through the absorption line--.
Regarding claim 6, the recitation of “micron” in line 2 should instead read --microns--. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “infrared light source” in claim 1, “control device” in claims 1 and 9, and “electro-optical beam steering device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Publication EP 2065697 (“Eckerborn”) in view of US Patent Application Publication 2008/0049328 (“Zhou”).
Regarding claim 1, Eckerborn teaches [a] respiration gas monitor (RGM) device (Fig. 1) comprising: a respired air flow path for carrying respired air (Fig. 2, tube 28; or, any structure used to bring the sample to measurement chamber 13); an infrared light source arranged to launch infrared light through the respired air flow path (Fig. 1, transmitter 11); an optical detector arranged to detect the infrared light after passing through the respired air flow path (Fig. 1, detector 16); an absorption line bandpass filter (Fig. 1, 14a) having a passband that encompasses an absorption line of a target gas (¶ 0036, filter 14a is bandpass filter adapted to the substances or gases to be analyzed); a reference line bandpass filter (Fig. 1, 14b) having a passband over which the respired air is transparent (¶ 0036, filter 14b is a reference bandpass filter); and a control device operative to switch the RGM device (¶ 0036, controlling a rotatable filter wheel to align a particular one of filters 14a or 14b) between: a monitoring state in which the absorption line bandpass filter is in the path of the infrared light and the reference line bandpass filter is not in the path of the infrared light (as in ¶ 0036, the situation in which filter 14a is aligned), and a calibration state in which the reference line bandpass filter is in the path of the infrared light and the absorption line bandpass filter is not in the path of the infrared light (as in ¶ 0036, the situation in which filter 14a is aligned) … .
Eckerborn does not appear to explicitly teach wherein the control device comprises: an electro-optical beam steering device operable at: a first electric bias implementing the monitoring state by steering the infrared light to an optical path (P1) that passes through the absorption line bandpass filter and does not pass through the reference line bandpass filter, and a second electric bias implementing the calibration state by steering the infrared light to an optical path (P2) that passes through the reference line bandpass filter and does not pass through absorption line bandpass filter.
Zhou teaches using a diffraction grating that includes electro-optic material between a first electrode and a second electrode. A bias element is connected to the electrodes to dynamically control a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diffraction grating of Zhou into Eckerborn, as the simple substitution of one light control arrangement (that of Eckerborn, using the motor to rotate the filters in front of the light) for another (that of Zhou, which transmits the light in different directions - see ¶ 0045, describing separation into different orders (orders are described in ¶ 0001)) with predictable results (directing light to/through the desired filter). This would result in the two optical paths claimed because without the motor of Zhou, the filters would stay at one location, requiring the light to be transmitted in different directions to reach the filters. Such a combination would also have been obvious for the purpose of improving control over which filter is aligned (in Eckerborn, the filters are aligned consecutively as the wheel rotates, requiring the tracking of timing, whereas in Zhou, the direction of transmission can be changed as desired).
Regarding claim 8, Eckerborn-Zhou teaches all the features with respect to claim 1, as outlined above. Eckerborn-Zhou further teaches electronics configured to: measure a reference infrared signal using the optical detector with the RGM device in the calibration state (Eckerborn: using filter 14b), and to measure a concentration or partial pressure of the target gas in the respired air using the optical detector with the RGM device in the monitoring state (Eckerborn: using filter 14a) and further using the reference infrared signal (Eckerborn: using filter 14b, which is a reference filter - also see e.g. Fig. 3 and ¶ 0041).
Regarding claim 9, Eckerborn-Zhou teaches all the features with respect to claim 1, as outlined above. Eckerborn-Zhou further teaches wherein the control device is not operative to divert flow of respired air through the respired air flow path when operating to switch the RGM device to the calibration state (Eckerborn: ¶ 0011, in the case of a main stream system, no diversion control is necessary - see ¶¶s 0003, 0004. Alternatively, as described in Applicant’s specification, there is no diversion control because the device can switch to the calibration state without interrupting or altering flow of air).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Eckerborn-Zhou in view of US Patent 5,092,342 (“Hattendorff”).
Regarding claim 6, Eckerborn-Zhou teaches all the features with respect to claim 1, as outlined above. Eckerborn-Zhou does not appear to explicitly teach wherein the reference line bandpass filter has a passband encompassing 3.6 micron.
Hattendorff teaches using a wavelength of 3.7 micrometers as a reference wavelength (col. 5, lines 62-63).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reference filter of the combination have a passband encompassing 3.6 microns, as suggested by Hattendorff, since this wavelength is not influenced by CO2 (col. 5, lines 62-63). Although Hattendorff does not specifically teach 3.6 microns, 3.6 is close enough o 3.7 to assume that it would also not be influenced by CO2, or at least it would have been obvious to try. Applicant’s specification acknowledges that other wavelengths can be used, so long as they are “transparent.” Because 3.7 microns is not influenced by CO2, it is transparent. Further, the filter wavelength is a known results-effective variable because it can be changed as desired to control the component that is to be detected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a filter having 3.6 microns instead of 3.7 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Eckerborn-Zhou teaches all the features with respect to claim 1, as outlined above. Eckerborn-Zhou further teaches wherein the target gas is carbon dioxide (Eckerborn: ¶¶s 0006, 0007), but does not appear to explicitly teach wherein the absorption line bandpass filter has a passband encompassing the 4.3 micron absorption line of carbon dioxide.
Hattendorff teaches using a wavelength of 4.3 micrometers as a wavelength corresponding to CO2 (col. 5, lines 58-62).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a passband of 4.3 microns in the combination as in Hattendorff, since CO2 is sensitive to this wavelength (Hattendorff: col. 5, lines 58-62).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791